Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of August 29, 2005, is entered into by and among Enterprise GP Holdings L.P.,
a Delaware limited partnership (“EPE LP”), EPE Holdings, LLC, a Delaware limited
liability company (“EPE GP”), Dan Duncan LLC, a Texas limited liability company
(“DD LLC”), Duncan Family Interests, Inc., a Delaware corporation (“DFI Inc.”),
DFI GP Holdings L.P., a Delaware limited partnership (“DFI Holdings LP”) and DFI
Holdings, LLC, a Delaware limited liability company (“DFI Holdings GP”). The
parties to this agreement are collectively referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the parties desire to commence a public offering (the “Offering”) of
units representing limited partner interests in EPE LP (the “Units”).

 

WHEREAS, the time immediately prior to the consummation of the Offering is
herein referred to as the “Effective Time”.

 

WHEREAS, EPE GP is the sole general partner of EPE LP.

 

WHEREAS, in connection with the formation of EPE LP and EPE GP, the following
actions were taken prior to the date hereof:

 

1. DD LLC formed EPE GP, to which DD LLC contributed $1,000 in exchange for a
100% membership interest in EPE GP.

 

2. DD LLC, DFI Inc. and EPE GP formed EPE LP, to which (i) DD LLC contributed
$49.90 in exchange for a 4.99% limited partner interest in EPE LP, (ii) DFI Inc.
contributed $950 in exchange for a 95% limited partner interest in EPE LP, and
(iii) EPE GP contributed $0.10 in exchange for a 0.01% general partner interest
in EPE LP.

 

WHEREAS, the following actions have also been taken prior to the date hereof:

 

1. DD LLC formed DFI Holdings GP, to which DD LLC contributed $1,000 in exchange
for a 100% membership interest in DFI Holdings GP.

 

2. DD LLC, DFI Inc. and DFI Holdings GP formed DFI Holdings LP, to which (i) DD
LLC contributed $40 in exchange for a 4% limited partner interest in DFI
Holdings LP, (ii) DFI Inc. contributed $950 in exchange for a 95% limited
partner interest in DFI Holdings LP, and (iii) DFI Holdings GP contributed $10
in exchange for a 1% general partner interest in DFI Holdings LP.

 

3. DFI Holdings LP purchased the following assets (the “EPD Assets”) from El
Paso Corporation for approximately $425 million: (i) a 9.9% general partner
interest in Enterprise Products GP, LLC, a Delaware limited liability company
(“EPD GP”), and (ii) 13,454,498 common units of Enterprise Products Partners
L.P., a Delaware limited partnership (“EPD LP”),



--------------------------------------------------------------------------------

4. EPCO, Inc., a Delaware corporation (“EPCO”) loaned the $425 million to
purchase the EPD Assets to DFI Holdings LP., and DFI Holdings LP is the obligor
on two notes, both dated August 10, 2005, having a total outstanding principal
balance at August 29, 2005 of $420,335,893.14, as well as additional accrued and
unpaid interest (together, the “EPCO Debt”). One note is payable to EPCO in the
principal amount of $161,725,894.29 (the “EPCO Note”), and the other note is
payable to DFI Inc. in the principal amount of $258,629,998.85 (the “DFI Note”).

 

WHEREAS, EPD GP is the obligor on a $370 million note payable to DD LLC having
an outstanding principal balance at August 29, 2005 of $363,274,105.71, as well
as additional accrued and unpaid interest (the “EPD GP Note”), and DD LLC is the
obligor on a corresponding note payable to EPCO having the same principal
amount. Both notes are pledged to EPCO’s lenders.

 

WHEREAS, all references in this Agreement to the assumption by various entities
of principal amounts or portions of principal amounts outstanding under the EPD
GP Note, the EPCO Note or the EPE Assumed Debt (as defined below) shall be
deemed to include the assumption of the corresponding amounts of accrued and
unpaid interest on such principal amounts or portions of principal amounts.

 

WHEREAS, DD LLC currently owns a 4.505% membership interest in EPD GP, and DFI
Inc. currently owns an 85.595% membership interest in EPD GP.

 

WHEREAS, EPD GP is the sole general partner of EPD LP.

 

WHEREAS, at the Effective Time, each of the following matters shall occur:

 

1. DFI Holdings LP will contribute the EPD Assets to EPE LP in exchange for the
assumption by EPE LP of liability for $160,023,385.34 of the principal amount
outstanding under the EPCO Note (the “EPE Assumed Debt”) and a limited
partnership interest in EPE (the “EPE Interest”).

 

2. DFI Holdings LP will distribute 95%, 4% and 1% of the EPE Interest to DFI
Inc., DD LLC and DFI Holdings GP, respectively, in each case in exchange for the
assumption by each such entity of its proportionate amount of (i) the remaining
$1,702,508.95 principal amount outstanding under the EPCO Note, and (ii) the
$258,629,998.85 principal amount outstanding under the DFI Note.

 

3. DFI Holdings GP will distribute its 1% of the EPE Interest to DD LLC in
exchange for the assumption by DD LLC of DFI Holdings GP’s proportionate amount
of debt assumed under the EPCO Note and the DFI Note.

 

4. DFI Inc. and DD LLC will execute assumption agreements whereby they assume
95% and 5%, respectively, of the liability for the remaining $1,702,508.95
principal amount outstanding under the EPCO Note and the $258,629,998.85
principal amount outstanding under the DFI Note.

 

2



--------------------------------------------------------------------------------

5. DD LLC will contribute 0.01% of the EPE Interest to EPE GP, which, when
combined with EPE GP’s original general partner interest in EPE, will
subsequently become a 0.01% general partner interest in EPE upon consummation of
the Offering pursuant to the First Amended and Restated Agreement of Limited
Partnership of EPE LP referred to in 8., below.

 

6. DD LLC will contribute its 4.505% interest in EPD GP (0.2% of which (i.e., a
.00901% interest in EPD GP) will be contributed through EPE GP in order to
maintain the correct capital account balances) to EPE LP.

 

7. DFI Inc. will contribute its 85.595% interest in EPD GP to EPE LP, resulting
in EPE LP owning 100% of the membership interests in EPD GP.

 

WHEREAS, immediately after the Effective Time, in connection with the
consummation of the Offering, each of the following matters shall occur:

 

8. The agreement of limited partnership of EPE LP will be amended and restated
as set forth in the First Amended and Restated Agreement of Limited Partnership
of EPE LP.

 

9. All of the then-outstanding limited partner interests in EPE LP held by DFI,
Inc. and DDLLC will be unitized and converted into an aggregate of 74,667,332
Units, or (i) 70,941,059 Units issued to DFI Inc., and (ii) 3,726,273 Units
issued to DD LLC.

 

10. The entire then-outstanding interest of EPE GP in EPE LP will be continued
as a 0.01% general partner interest in EPE L.P.

 

11. EPE will enter into a new Credit Agreement providing for a $50,000,000
Revolving Credit Facility and $475,000,000 Term Loan (the “Credit Agreement”)
and draw down the full amount available thereunder to pay the outstanding
balances under the EPD GP Note and the EPE Assumed Debt.

 

12. The public, through the underwriters in the Offering, will contribute
$327,145,769.44 (the “Underwritten Offering Proceeds”) to EPE LP in exchange for
12,395,356 Units in EPE LP.

 

13. EPE Unit L.P. will contribute $50,999,984 (the “Direct Sale Proceeds”) to
EPE L.P. in exchange for 1,821,428 Units in EPE L.P.

 

14. EPE will use the Underwritten Offering Proceeds and the Direct Sale Proceeds
(i) to pay the expenses incurred in connection with the Offering, and (ii) to
repay $373,000,000 of indebtedness outstanding under the Credit Agreement,
$350,500,000 of which is a permanent reduction in commitments under the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

ARTICLE 1

CONTRIBUTIONS, ACKNOWLEDGMENTS, DISTRIBUTIONS AND ASSUMPTIONS

 

Section 1.1 Contribution of EPD Assets by DFI Holdings LP to EPE LP. DFI
Holdings LP hereby contributes, grants, bargains, conveys, assigns, transfers,
sets over and delivers to EPE LP, its successors and assigns, for its use
forever, all right, title and interest in and to all of the EPD Assets, and EPE
LP hereby accepts such EPD Assets as a contribution to the capital of EPE LP.

 

TO HAVE AND TO HOLD the EPD Assets unto EPE LP, its successors and assigns,
together with all and singular the rights and appurtenances thereto in anywise
belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

Section 1.2 Assumption of EPE Assumed Debt by EPE LP and Conveyance of EPE
Interest to DFI Holdings LP. In exchange for the EPD Assets, EPE LP hereby (i)
assumes from DFI Holdings LP the EPE Assumed Debt and (ii) grants, bargains,
conveys, assigns, transfers, sets over and delivers to DFI Holdings LP, its
successors and assigns, for its use forever, all right, title and interest in
and to all of the EPE Interest, and DFI Holdings LP hereby accepts such EPE
Interest.

 

TO HAVE AND TO HOLD the EPE Interest unto DFI Holdings LP, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

Section 1.3 Distribution of EPE Interest by DFI Holdings LP to DFI Inc., DD LLC
and DFI Holdings GP. DFI Holdings LP hereby distributes, grants, bargains,
conveys, assigns, transfers, sets over and delivers (i) 95% of the EPE Interest
to DFI Inc., (ii) 4% of the EPE Interest to DD LLC, and (iii) 1% of the EPE
Interest to DFI Holdings GP. Each of DFI Inc., DD LLC and DFI Holdings GP hereby
accepts its respective percentage of the EPE Interest, subject to its
proportionate amount of (i) the remaining $1,702,508.95 million principal amount
outstanding under the EPCO Note, and (ii) the $258,629,998.85 principal amount
outstanding under the DFI Note.

 

TO HAVE AND TO HOLD the EPE Interests set forth above unto DFI Inc., DD LLC and
DFI Holdings GP, respectively, and each of their respective successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

Section 1.4 Assumption of Remaining Amount of EPCO Note and DFI Note by DFI
Inc., DD LLC and DFI Holdings GP. In connection with the acceptance of their
respective percentages of the EPE Interest described in Section 1.3, each of DFI
Inc., DD LLC and DFI Holdings GP hereby assumes from DFI Holdings LP (i) its
proportionate amount of liability for the remaining $1,702,508.95 principal
amount outstanding under the EPCO Note

 

4



--------------------------------------------------------------------------------

($1,617,383.50, $68,100.36, and $17,025.09, respectively), and (ii) its
proportionate amount of liability for the $258,629,998.85 principal amount
outstanding under the DFI Note ($245,698,498.91, $10,345,199.95, and
$2,586,299.99, respectively).

 

Section 1.5 Distribution of 1% of EPE Interest by DFI Holdings GP to DD LLC. DFI
Holdings GP hereby distributes, grants, bargains, conveys, assigns, transfers,
sets over and delivers to DD LLC its 1% of the EPE Interest. DD LLC hereby
accepts such 1% of the EPE Interest, subject to the indebtedness assumed by DFI
Holdings GP in Section 1.4.

 

TO HAVE AND TO HOLD such 1% of the EPE Interest unto DD LLC, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

Section 1.6 Assumption of DFI Holdings GP’s Proportionate Amount of EPCO Note
and DFI Note by DD LLC. In connection with its acceptance of 1% of the EPE
Interest described in Section 1.5, DD LLC hereby assumes from DFI Holdings GP,
DFI Holdings GP’s proportionate amount of liability for (i) the principal amount
outstanding under the EPCO Note ($17,025.09) and (ii) the principal amount
outstanding under the DFI Note ($2,586,299.99).

 

Section 1.7 Contribution of 0.01% of EPE Interest by DD LLC to EPE GP. DD LLC
hereby contributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers to EPE GP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to 0.01% of the EPE Interest. EPE
GP hereby accepts such 0.01% of the EPE Interest as a contribution to the
capital of EPE GP.

 

TO HAVE AND TO HOLD such 0.01% of the EPE Interest unto EPE GP, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 

Section 1.8 Contribution of EPD GP Interest by DD LLC to EPE GP. DD LLC hereby
contributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers to EPE GP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to a 0.00901% interest in EPD GP
for immediate further contribution and assignment to EPE LP. EPE GP hereby
accepts such 0.00901% membership interest in EPD GP as a contribution to the
capital of EPE GP.

 

Section 1.9 Contribution of EPD GP Interest by EPE GP to EPE LP. EPE GP hereby
contributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers to EPE LP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to its 0.00901% membership
interest in EPD GP. EPE LP hereby accepts such 0.00901% membership interest in
EPD GP as a contribution to the capital of EPE LP.

 

TO HAVE AND TO HOLD such EPD GP membership interest unto EPE LP, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 

5



--------------------------------------------------------------------------------

Section 1.10 Contribution of EPD GP Interest by DD LLC to EPE LP. DD LLC hereby
contributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers to EPE LP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to its 4.49599% membership
interest in EPD GP. EPE LP hereby accepts such 4.49599% membership interest in
EPD GP as a contribution to the capital of EPE LP.

 

TO HAVE AND TO HOLD such EPD GP membership interest unto EPE LP, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 

Section 1.11 Contribution of EPD GP Interest by DFI Inc. to EPE LP. DFI Inc.
hereby contributes, grants, bargains, conveys, assigns, transfers, sets over and
delivers to EPE LP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to its 85.595% membership interest
in EPD GP. EPE LP hereby accepts such 85.595% membership interest in EPD GP as a
contribution to the capital of EPE LP.

 

TO HAVE AND TO HOLD such EPD GP membership interest unto EPE LP, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in anywise belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 

ARTICLE 2

FURTHER ASSURANCES

 

Section 2.1 Further Assurances. From time to time after the Effective Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations of Parties Other than EPE LP. Each of the Parties to
this Agreement other than EPE LP (the “Contributing Parties”) hereby represents
and warrants, jointly and severally, to EPE LP as follows as of the date of this
Agreement:

 

(a) Such Contributing Party has been duly formed or incorporated, as the case
may be, and is validly existing in good standing under the laws of its
jurisdiction of formation or incorporation, as the case may be, with all
corporate, limited liability company or partnership, as the case may be, power
and authority necessary to own or hold its properties and conduct the businesses
in which it is engaged and, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and, as applicable, to assume
the obligations and liabilities being assumed by it pursuant to this Agreement.

 

(b) Such Contributing Party is duly registered or qualified to do business and
is in good standing as a foreign corporation, limited liability company or
limited partnership, as the case may be, in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification or registration, except where the failure to so qualify or
register would not, individually or in the aggregate, have a material adverse
effect on (i) the transactions contemplated by this Agreement, (ii) the
business, properties or prospects of such Contributing Party, whether or not
arising from transactions in the ordinary course of business or (iii) the
ownership and use by EPE LP of the EPD Assets and the interests in EPD GP being
transferred to EPE hereunder (collectively, the “Transferred Assets”) at or
after the Effective Time (a “Material Adverse Effect”).

 

(c) As of the date of this Agreement, DD LLC owns 100% of the issued and
outstanding membership interests in EPE GP; such membership interests have been
duly authorized and validly issued in accordance with the limited liability
company agreement of the EPE GP, as amended and/or restated on or prior to the
date on which the Offering is consummated (the “Closing Date”) or any settlement
date (the “GP LLC Agreement”), and DD LLC owns such membership interests free
and clear of all liens, encumbrances, security interests, equities, charges or
claims (collectively, “Liens”).

 

(d) As of the date of this Agreement DFI Holdings LP owns, and immediately prior
to the transactions contemplated by this Agreement DFI Holdings LP will own, the
EPD Assets, free and clear of all Liens except for those Liens in favor of
EPCO’s lenders that will be either released or assigned to the lenders of EPE LP
at the Effective Time. As of the date of this Agreement, DFI, Inc. and DDLLC
own, and immediately prior to the transactions contemplated by this Agreement
DFI, Inc. and DDLLC will own, an 85.595% membership interest and a 4.505%
membership interest, respectively, in EPD GP, free and clear of all Liens,
except for those Liens in favor of EPCO’s lenders that will be either released
or assigned to the lenders of EPE LP at the Effective Time.

 

(e) All corporate, partnership and limited liability company action, as the case
may be, required to be taken by such Contributing Party or any of their
securityholders, partners or members for the authorization, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement has been validly taken.

 

(f) This Agreement has been duly authorized, validly executed and delivered by
such Contributing Party, and constitutes a valid and legally binding agreement
of such Contributing Party, enforceable against such Contributing Party in
accordance with its terms.

 

7



--------------------------------------------------------------------------------

(g) None of the (i) the execution, delivery and performance of this Agreement by
such Contributing Party, or (ii) consummation of the transactions contemplated
hereby (A) conflicts or will conflict with or constitutes or will constitute a
violation of the certificate of limited partnership or agreement of limited
partnership, certificate of formation or limited liability company agreement,
certificate or articles of incorporation or bylaws or other organizational
documents of such Contributing Party, (B) conflicts or will conflict with or
constitutes or will constitute a breach or violation of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which any of such Contributing Party is a party
or by which such Contributing Party or any of its properties may be bound, (C)
violates or will violate any statute, law or regulation or any order, judgment,
decree or injunction of any Governmental Authority or body having jurisdiction
over such Contributing Party, or any of its properties or assets, or (D) results
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of such Contributing Party, which conflicts,
breaches, violations, defaults or liens, in the case of clauses (B) or (D),
would, individually or in the aggregate, have a Material Adverse Effect.
“Governmental Authority” means (i) the United States of America, (ii) any state,
province, county, municipality or other governmental subdivision within the
United States of America, (iii) any court or any governmental department,
commission, board, bureau, agency or other instrumentality of the United States
of America, or of any state, province, county, municipality or other
governmental subdivision within the United States of America, and (iv) any
arbitration tribunal having jurisdiction over any member, partner or stockholder
of the Contributing Parties or EPE LP or the assets of the Contributing Parties
or EPE LP.

 

(h) No permit, consent, approval, authorization, order, registration, filing or
qualification (a “consent”) of or with any Governmental Authority or body having
jurisdiction over the such Contributing Party, or any of its properties is
required in connection with (i) the execution, delivery and performance of this
Agreement by such Contributing Party, or (ii) the consummation by such
Contributing Party of the transactions contemplated by this Agreement, except
for such consents that have been obtained.

 

(i) Such Contributing Party (i) is not in violation of its certificate of
limited partnership or agreement of limited partnership, certificate of
formation or limited liability company agreement, certificate or articles of
incorporation or bylaws or other organizational documents, (ii) is not in
violation of any law, statute, ordinance, administrative or governmental rule or
regulation applicable to it or of any order, judgment, decree or injunction of
any Governmental Authority or body having jurisdiction over it or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, or (iii) is not in breach, default (and no event that,
with notice or lapse of time or both, would constitute such a default has
occurred or is continuing) or violation in the performance of any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation, in the case of clause (ii) or (iii),
would, if continued, have a Material Adverse Effect. To the knowledge of such
Contributing Party, no third party to any indenture, mortgage, deed of trust,
loan agreement, lease, contract or

 

8



--------------------------------------------------------------------------------

other agreement or instrument to which such Contributing Party is a party or by
which it is bound or to which any of its properties are subject, is in default
under any such agreement, which breach, default or violation would, if
continued, reasonably be expected to have a Material Adverse Effect.

 

(j) As of the Effective Time, after giving effect to the transactions
contemplated by this Agreement, EPE LP will own 100% of the issued and
outstanding membership interests in EPD GP and 13,454,498 common units of EPD LP
free and clear of all Liens created or incurred by any Contributing Parties
hereto other than EPE LP.

 

(k) Each of the Contributing Parties is solvent on the date hereof, and after
diligent analysis of its business, its management reasonably believes that after
giving effect to the transfer of the Transferred Assets and other transactions
contemplated hereby in exchange for the issuance of an aggregate of 88,884,116
Units by EPE LP, (i) the fair value of its assets will exceed its liabilities,
(ii) the present fair value of its assets will be greater than the probable
liability on its existing debts as such debts become absolute and mature, (iii)
it will not be rendered insolvent by the transactions contemplated by this
Agreement, and (iv) it will not be left with an unreasonably small amount of
capital with which to engage its business.

 

(l) The transfer of the Transferred Assets as contemplated in this Agreement is
for reasonably equivalent value and fair market value (satisfying in each case
requirements under applicable law for “reasonably equivalent value” and “fair
market value”) and not with the intent of hindering, delaying or defrauding
creditors of the Contributing Parties.

 

(m) As of the date hereof, none of the Contributing Parties contemplates the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its respective assets.

 

ARTICLE 4

EFFECTIVE TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article 1 of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article 1
of this Agreement shall be effective and operative in accordance with Article 6,
without further action by any party hereto.

 

ARTICLE 5

INDEMNIFICATION

 

Section 5.1 Indemnification by Contributing Parties.

 

(a) Subject to the other provisions of this Article 5, the Contributing Parties
shall, jointly and severally, indemnify, defend and hold harmless EPE LP from
and against any losses, damages, liabilities, claims, demands, causes of action,
judgments, settlements, fines, penalties, costs, and expenses (including,
without limitation, court costs and reasonable

 

9



--------------------------------------------------------------------------------

attorney’s fees and expert fees) of any and every kind and character (“Losses”),
insofar as such Losses arise out of or are based upon:

 

(1) the failure of the Contributing Parties to be the owner of the interests
Transferred Assets as are necessary for EPE LP to continue to own the
Transferred Assets and to derive the benefits therefrom in accordance with the
terms of such equity interests;

 

(2) the failure of the Contributing Parties to have at the Effective Time on the
Closing Date any consent or approval of a Governmental Authority necessary to
allow EPE LP to own the Transferred Assets; and

 

(3) all federal, state and local income tax liabilities attributable to the
Transferred Assets allocable prior to the Effective Time on the Closing Date,
including any such income tax liabilities of the Contributing Parties that may
result from the consummation of the transactions contemplated by this Agreement.

 

(b) Notwithstanding anything in this Agreement to the contrary, none of the
Contributing Parties shall be liable to, or for any obligation of, EPE LP except
as expressly set forth in this Agreement.

 

Section 5.2 Indemnification by EPE LP. EPE LP shall indemnify, defend and hold
harmless the Contributing Parties from and against all Losses suffered or
incurred by any of the Contributing Parties arising out of or relating to the
Transferred Assets, except with respect to (i) matters for which EPE LP is
entitled to indemnification therefor under Section 5.1 (without regard to any
limitations as to time) and (ii) for purposes of clarification, any Losses
relating to violations or alleged violations of securities laws by EPE LP in
connection with the Offering. Notwithstanding anything in this Agreement to the
contrary, all liabilities and obligations of EPE LP hereunder shall be
non-recourse against any partner of EPE LP in its capacity as such.

 

Section 5.3 Indemnification Procedure.

 

(a) As used in this Section 5.3, the term “Indemnifying Party” refers to the
Contributing Parties, in the case of any indemnification obligation arising
under Section 5.1, and to EPE LP, in the case of any indemnification obligation
arising under Section 5.2; and the term “Indemnified Party” refers to EPE LP, in
the case of any indemnification obligation arising under Section 5.1, and to the
Contributing Parties, in the case of any indemnification obligation arising
under Section 5.2.

 

(b) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article 5, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

 

(c) The Indemnifying Party shall have the right to control, at its sole cost and
expense, all aspects of the defense of (and any counterclaims with respect to)
any claims brought

 

10



--------------------------------------------------------------------------------

against the Indemnified Party that are covered by the indemnification under this
Article 5, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any Governmental Authority
and the settling of any such matter or any issues relating thereto; provided,
however, that no such settlement shall be entered into without the consent of
the Indemnified Party (which consent shall not be unreasonably withheld) unless
it includes a full release of the Indemnified Party from such matter or issues,
as the case may be.

 

(d) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to (i) its pursuit of insurance coverage or recoveries with respect
to the claims covered by the indemnification under this Article 5 and (ii) all
aspects of the defense of any claims covered by the indemnification under this
Article 5, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and the
making available to the Indemnifying Party of any employees of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 5.3. In no event shall the obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article 5 provided, however, that the Indemnified Party may, at its own option,
cost and expense, hire and pay for counsel in connection with any such defense.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.

 

(e) In determining the amount of any Loss for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized or to be
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered or
recoverable by the Indemnified Party under contractual indemnities from third
Persons (together, the “Collateral Sources”). Each Indemnified Party agrees to
use its good faith, reasonable best efforts at all times to seek recovery from
Collateral Sources. If payment is not received by the Indemnified Party from
Collateral Sources within 365 days after the commencement of the Indemnified
Party’s good faith, reasonable best efforts to obtain such payment, then the
Indemnified Party shall be entitled to seek indemnification from the
Indemnifying Party; provided, the Indemnified Party shall be entitled to seek
indemnification hereunder at any time (i) to the extent any Loss is not
reasonably likely after due investigation to be covered by a Collateral Source
(whether due to a deductible, cap or otherwise) and (ii) if a Collateral Source
is not reasonably expected after due investigation to have sufficient available
net assets to cover such Losses. If, after any advance or payment by an
Indemnifying Party hereunder, the Indemnified Party recovers any amounts from
Collateral Sources with respect to the claim for which an Indemnifying Party has
made payment, the Indemnified Party agrees to promptly refund and repay such
amounts to the Indemnified Party.

 

11



--------------------------------------------------------------------------------

(f) The date on which written notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made within the limitations specified in Section 5.1. No claim for
indemnification pursuant to Section 5.1(a) shall be brought or made unless,
prior to thirty (30) days after the actual knowledge by EPE LP of the Losses set
forth in Section 5.1(a), the Indemnified Party shall have delivered to the
Indemnifying Party a good faith written notice to the effect that the
Indemnified Party has incurred Losses entitled to be indemnified against under
Section 5.1(a), which notice specifies in reasonable detail the amount of such
Losses and the nature and basis of such claim.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article 1 of this Agreement shall be completed (in the order set forth
therein) at the Effective Time, which shall be immediately prior to the
consummation of the Offering.

 

Section 6.2 Costs. EPE LP shall pay all expenses, fees and costs, including but
not limited to, all sales, use and similar taxes arising out of the
contributions, conveyances and deliveries to be made hereunder and shall pay all
documentary, filing, recording, transfer, deed, and conveyance taxes and fees
required in connection therewith. In addition, EPE LP shall be responsible for
all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the implementation of any
conveyance or delivery pursuant to Section 2.1, other than any consents of third
parties, including, without limitation, Governmental Authorities, which if not
satisfied would result in a breach of prohibitions or conditions that have not
been expressly disclosed to EPE LP on or before the date hereof.

 

Section 6.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

Section 6.4 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

 

12



--------------------------------------------------------------------------------

Section 6.5 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

 

Section 6.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

 

Section 6.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts made and
to be performed wholly within such state without giving effect to conflict of
law principles thereof.

 

Section 6.8 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

Section 6.9 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
Amendment to this Agreement.

 

Section 6.10 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.

 

Section 6.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

ENTERPRISE GP HOLDINGS L.P. By:   EPE Holdings, LLC, its general partner     By:
 

/s/ Michael A. Creel

--------------------------------------------------------------------------------

        Michael A. Creel         President and Chief Executive Officer EPE
HOLDINGS, LLC By:  

/s/ Michael A. Creel

--------------------------------------------------------------------------------

    Michael A. Creel     President and Chief Executive Officer DAN DUNCAN LLC
By:  

/s/ Richard H. Bachmann

--------------------------------------------------------------------------------

    Richard H. Bachmann     Executive Vice President and Manager DUNCAN FAMILY
INTERESTS, INC. By:  

/s/ Michael G. Morgan

--------------------------------------------------------------------------------

    Michael G. Morgan     President DFI GP HOLDINGS L.P. By:   DFI Holdings,
LLC, its general partner     By:  

/s/ Richard H. Bachmann

--------------------------------------------------------------------------------

        Richard H. Bachmann         Executive Vice President and Manager

 

[Signature Page to the Contribution Agreement]



--------------------------------------------------------------------------------

DFI HOLDINGS, LLC By:  

/s/ Richard H. Bachmann

--------------------------------------------------------------------------------

    Richard H. Bachmann     Executive Vice President and Manager

 

[Signature Page to the Contribution Agreement]